MEMORANDUM OPINION
No. 04-06-00482-CV
IN THE ESTATE OF FERNANDO MARTINEZ COBO, Deceased

From Probate Court No. 2 , Bexar County, Texas
Trial Court No. 2006-PC-0662
Honorable Tom Rickhoff , Judge Presiding



PER CURIAM


Sitting: Alma L. López , Chief Justice
  Catherine Stone , Justice
  Rebecca Simmons , Justice


Delivered and Filed: December 27, 2006


DISMISSED
 On December 7, 2006, Appellant Irma Roldan Walz filed a motion to dismiss this appeal indicating that she no longer
wishes to prosecute the appeal.  The motion contains a certificate of service to appellee, who has not opposed the motion. 
Therefore, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of the appeal are taxed
against the appellant.
         PER CURIAM